25 F.3d 1050NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Wilbur BAILEY, Defendant-Appellant.
No. 92-1856.
United States Court of Appeals, Sixth Circuit.
May 23, 1994.

Before JONES and NORRIS, Circuit Judges;  and JARVIS, Chief District Judge.1
PER CURIAM.


1
Defendant-Appellant Wilbur Bailey appeals his conviction for conspiracy to possess with the intent to distribute and to distribute in excess of 1000 kilograms of marijuana, in violation of 21 U.S.C. Secs. 841(a)(1) (1988) and 846 (1988).  Bailey first contends that his conviction is infirm because there was not sufficient evidence presented at trial to support the conviction.  In arguing that there was insufficient evidence presented, Bailey argues that he withdrew from the conspiracy charged in the indictment.  Bailey did not make his sufficiency of the evidence argument at the close of the government's case.  Therefore, we review this argument only for whether there has been a manifest miscarriage of justice.   United States v. Swidan, 888 F.2d 1076, 1080 (6th Cir.1989).  Having reviewed the record, we find that there was more than sufficient evidence to support the conviction.  A fortiori, we hold that there has not been a manifest miscarriage of justice.


2
Bailey also argues that the trial court erred by refusing to grant his request for a lesser included offense instruction as to the crime of possession with intent to deliver marijuana.  We hold that the trial court did not err.


3
Finding no error in the proceedings below, we affirm.



1
 The Honorable James H. Jarvis, II, United States Chief District Judge for the Eastern District of Tennessee, sitting by designation